Citation Nr: 1812253	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Evaluation of plantar warts, left foot, currently evaluated as 10 percent disabling.

2.  Service connection for bilateral flat foot disability, also claimed as arthritis and fractured bones as secondary to the service-connected disability of plantar warts, left foot.

3.  Service connection for hammertoes as secondary to the service-connected disability of plantar warts, left foot.

4.  Service connection for foot fungus, bilateral as secondary to the service-connected disability of plantar warts, left foot.


REPRESENTATION

The Veteran represented by:  Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to September 1983.  

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the VBMS electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

At his June 2017 Board hearing, the Veteran testified that, since his 1996 surgery, he experiences  numbness in his left foot, specifically stating the loss of the ability to move his first, second, third, and fourth toes.  His testimony not only suggests worsening symptoms, but no neurological abnormalities were addressed and, therefore, no findings made in the May 2014 VA examination for feet.  Therefore, it is unclear to the Board if neurological abnormalities are due to the left-foot plantar warts, whether there are effects pertaining to bilateral hammertoes, whether such abnormalities cause an altered gait affecting flat feet, and whether there is any conceivable effect on the development of foot fungus.

Additionally, the May 2014 VA examination, although detailed in its findings, failed to note affirmatively or negatively whether degenerative or traumatic arthritis is documented.  A positive finding would be relevant to the Veteran's claims, particularly as his flat-foot claim is also claimed as arthritis.  Moreover, an issue pertaining to chronicity may arise, depending on the finding. 

For all of the above reasons, a remand is necessary for a new VA examination for feet.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's representative and/or the Veteran himself for information pertaining to any current treatment for either foot or both feet, to include plantar warts, flat feet, hammertoes, and fungus, at any VA facility and by any private treatment provider.    

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran's representative and/or that of the Veteran should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination of the feet with an examiner with the appropriate specialty to make findings pertaining to the feet.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.   

The examiner is requested to produce findings of the nature, extent and severity of each of the Veteran's foot disorders and to provide diagnoses for each disorder.  Specifically, the examiner is requested to make findings pertaining to (a) neurological abnormalities of either foot, to include numbness, tingling and the lack of ability of movement of the first through the fourth toes of the left foot; (b) whether degenerative or traumatic arthritis has been documented in imaging studies; and (c) findings pertaining to the presence of arthritis regardless of whether found in imaging studies.

The examiner is further requested to render opinions, addressing: 

(a) Whether is at least as likely as not (a probability of 50 percent or more) that any neurological abnormalities of the left foot are due to plantar warts or treatment therefore. 

(b) Whether is at least as likely as not (a probability of 50 percent or more) that any neurological abnormalities or plantar warts of the left foot induced effects pertaining to hammertoes, to include curling of the toes.

(c) Whether is at least as likely as not (a probability of 50 percent or more) that any neurological abnormalities or plantar warts of the left foot caused an altered gait affecting flat feet or hammertoes.

(d) Whether is at least as likely as not (a probability of 50 percent or more) that any neurological abnormalities or plantar warts of the left foot caused any effect pertaining to foot fungus, to include effects on the foot opposite to that in which neurological abnormalities are found.

The examiner should provide a rationale explaining the basis for the opinions.  The examiner should comment on the findings and opinions of other examiners, which appear in the record, as needed.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, that examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




